Citation Nr: 1509002	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-43 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to the service-connected right eyelid scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1957 to June 1960 and from April 1961 to April 1964. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded the case in March 2014 and again in October 2014 for further evidentiary development.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Headaches did not manifest in service or within the first post-service year, such disability is not etiologically related to service, and such disability is not proximately due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by service, and may not be presumed to have been so incurred, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

The Board remanded the claim and directed the AOJ to obtain a VA medical opinion and addendum concerning whether the Veteran's headaches were related to service or due to or aggravated by the right eyelid scar.  The Veteran was examined in May 2014 and the AOJ obtained an addendum opinion in November 2014.  The Veteran's claim was readjudicated in a January 2015 supplemental statement of the case.  

Therefore, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication VCAA notice by letter in September 2009, in which the Veteran was notified of the evidence necessary to support the claim for service connection, to include on a secondary basis.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  The letter also discussed how VA determines the effective date and disability rating.  As such, VA has fulfilled its duty to notify.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded a VA examination in May 2014 and an addendum medical opinion was obtained in November 2014.  The examiner reviewed the history, conducted a medical examination and provided opinions supported by a rationale such that the Board can render an informed determination.  The Board finds that the examination and the other medical and lay evidence are adequate for purposes of determining service connection.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The Veteran contends that he has terrible headaches that are related to his in-service injury to the right eye and head when he was hit by a metal chair.  See August 2009 and March 2010 Veteran statements; May 1958 service treatment record (confirming the Veteran's in-service right eye injury).  During the appeal period, the Veteran has complained of headaches that affect him over each eye.  See May 2010 VA examination.  The Veteran is certainly competent to provide evidence as to his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, the determination as to the etiology of headaches is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Veteran's lay allegations as to the cause of his headaches are also not competent evidence, although the Veteran's competent observations may be useful to an expert in determining the initial onset and the etiology the Veteran's current headaches and whether there is continuity of symptomatology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion that his current headaches are caused by his head injury in service and are proximately due to or aggravated by his right eyelid scar are of no probative value.  

First, during the appeal period the Veteran has been diagnosed with headaches and migraine headaches.  See October 2011 VA Neurology Note; May 2014 VA examination.  Therefore, the Board finds that the Veteran currently has headaches.  

Second, the Board finds that the preponderance of the evidence is against a finding that the headaches manifested in service or within the first post-service year, or are otherwise etiologically related to service.  The Board acknowledges that the Veteran has stated that he has migraines that are almost daily and are "chronic."  See June 2010 notice of disagreement; November 2010 Veteran statement.  However, when asked about the initial onset of symptoms, the Veteran stated that he has had daily headaches for three years and that he "may have had some headaches intermittently before that."  See October 2011 VA Neurology Note.  The Veteran reported to the VA examiner that he cut his right eye in the Navy and "[s]everal years later, after I came out of the service, I started getting the headaches across the top of my head."     

On review, there is no competent and probative evidence to indicate that the Veteran's headaches manifested in service or within the first post-service year.  Significantly, the evidence of record shows no complaints or treatment pertaining to headaches in service and until years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Further, the Veteran reported that he did not start getting the headaches until several years after service.  The Veteran is competent to report the onset of headaches and there is no reason to doubt his credibility.  Moreover, the May 2014 VA examiner opined that it was less likely than not that the headaches were etiologically related to service as there was no evidence in the Veteran's service treatment records or in the claims file of complaints of headaches in service or within the first post-service year.  While the absence of evidence in the service treatment records is not dispositive, the Board finds it significant that the Veteran has not asserted that his headaches began in service or within one year after service.  For these reasons, the Board finds that the headaches did not begin in service and the Veteran is not entitled to the presumption of service connection for headaches under 38 C.F.R. § 3.303(b).  See 38 C.F.R. §§ 3.303, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, there is no competent medical evidence to indicate that the Veteran's headaches are otherwise etiologically related to service, to include the Veteran's in-service head and eye injury.  The May 2014 VA examination is of probative value because the examiner performed an examination and based her opinion on review of the Veteran's claims file, on the Veteran's lay statements, and on review of medical literature, and she supported her opinion with adequate rationale.  Further, the examiner is a physician with the requisite medical expertise to render an opinion regarding the etiology of headaches.  The May 2014 VA examiner opined that the Veteran's headaches are less likely than not related to service.  The examiner stated that for a diagnosis of post traumatic headaches, headaches would have had to occur within seven days of a traumatic event.  The examiner stated that after the Veteran's injury in which he hit his head on a metal chair in May 1958, there were no headaches reported at the time, in subsequent medical visits, nor on his periodic examinations in June 1960 and January 1964.  The examiner also noted that the medical literature shows that while the exact etiology of migraines headaches is unknown, family history of migraines is a known risk factor, and she noted that the Veteran's brother has a history of migraine headaches.    

Given the May 2014 VA examination, the competent and probative evidence does not support a finding of a causal relationship between the present headaches and service, and service connection on a direct basis is not warranted.  See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Third, there is no competent and probative evidence to support the Veteran's argument that his headaches are secondary to his service-connected right eyelid scar, which is painful and tender.  See May 2010 VA examination; August 2009 Veteran statement.  On VA examination in May 2014, the VA examiner stated, "The medical explanation of the basis of relationship does not show that his right eyelid scar could physiologically provide a nexus for his migraine headaches.  Nor could it provide a nexus for his bilateral tension headaches attributed by his neurologist to his decreased vision and eyestrain."  The May 2014 VA examiner, in a November 2014 addendum medical opinion, stated that based on review of the medical literature, the medical explanation of the basis of relationship does not show that the Veteran's right eyelid scar could provide a nexus or risk factor for aggravation of his migraine or tension headaches.

The Board also notes that in a January 2015 VA medical opinion, a VA clinician stated that the eyelid scar is not associated with an organic process such as migraines or tension headaches, and medical literature does not show any correlation (direct or otherwise).  

The Board acknowledges the Veteran's representative's argument that since the scar from the Veteran's residual scar of the in-service head injury is service-connected, the Veteran's headaches should be service-connected.  See February 2015 Appellant's Post-Remand Brief.  However, because there is no indication that the Veteran's representative has medical expertise and training, this argument is of no probative value.  

The VA examiner determined that the headaches were not due to or aggravated by the service-connected disability and provided an explanation for the opinions.  There is no competent evidence to the contrary.  Thus, the preponderance of the evidence is against a finding that the Veteran's headaches are proximately due to or the result of a service-connected disability.  Further, the preponderance of the evidence is against finding that the Veteran's headaches worsened beyond the natural progress due to a service-connected disability.  Therefore, the Board finds that the Veteran's service-connected disabilities did not cause or aggravate his headaches, and service connection is therefore not warranted for headaches on a secondary basis.  38 C.F.R. § 3.310.  

The Board acknowledges that a neurologist diagnosed the Veteran with "headaches which probably have a tension component due to the visual straining as well as a vascular component."  See October 2011 VA Neurology Note.  However, because the Veteran is not service-connected for a vision or vascular disability, service connection for headaches as secondary to a vision disability is not warranted.  See 38 C.F.R. § 3.310.  It is noted that service connection for a vision disorder was denied by the RO and that the Veteran has not indicated that a vascular disorder may be related to service.  

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for headaches.  Therefore, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for headaches is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


